Citation Nr: 0929682	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for grand mal seizures, to include right-sided 
weakness, cognitive impairment and panic disorder.

2.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected condition requiring 
convalescence.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims.  
The appellant submitted a notice of disagreement (NOD) with 
this decision in August 2004 and timely perfected his appeal 
in March 2005.

In May 2006, the appellant and his wife presented sworn 
testimony during a personal hearing in Cheyenne, Wyoming, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
appellant's claims file.

In February 2009, the Board remanded this matter to due to 
the submission of additional documentary evidence without a 
waiver of agency of original jurisdiction consideration.  A 
supplemental statement of the case was issued in April 2009 
by the VA Appeals Management Center (AMC), which continued 
the denial of the claims.  The Board is obligated by law to 
ensure that the RO/AMC complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
All remand instructions issued by the Board have been 
complied with and this matter is once again before the Board.

The Board notes that while the appellant was previously 
represented by counsel in this matter, a letter received in 
June 2009 indicated that due to finances, the appellant has 
decided to proceed in this appeal without representation.  
See letter from appellant, June 1, 2009.




FINDINGS OF FACT

1.  In January 2004, the appellant suffered from grand mal 
seizures with resulting additional disabilities, including 
right-sided weakness, cognitive impairment and panic 
disorder.

2.  A preponderance of the evidence supports a conclusion 
that grand mal seizures, to include right-sided weakness, 
cognitive impairment and panic disorder, were not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the appellant, nor was such the result of an event not 
reasonably foreseeable.

3.  The appellant's claim of entitlement to a temporary total 
evaluation for convalescence is not based upon a service-
connected disability.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).

2.  The appellant's claim for a temporary total evaluation 
due to treatment for a service-connected condition requiring 
convalescence is without legal merit.  38 C.F.R. §§ 3.157, 
4.30, 3.400, 3.401 (2008); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements pertaining to his claims in a letter from the RO 
dated in March 2004, which specifically detailed the 
evidentiary requirements for compensation under 
38 U.S.C.A. § 1151.

Crucially, the RO informed the appellant of VA's duty to 
assist him in the development of his claims in the above-
referenced March 2004 letter, whereby the appellant was 
advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised that VA would assist 
him with obtaining "relevant records from any Federal agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration." With 
respect to private treatment records, the letter informed the 
appellant that the VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  

Finally, there has been a significant Court decision 
concerning the VCAA.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  However, since the Board has concluded that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, VA has obtained the 
appellant's medical records as well as an independent medical 
examination (IME).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II.  The Merits of the Claims

Compensation Benefits under 38 U.S.C.A. § 1151

Relevant Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Additional Disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361 (c)(2) (2008).

Carelessness, Negligence, Etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2008).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Analysis

The appellant contends that VA furnished negligent medical 
treatment which caused his seizures in January 2004.  
Specifically, the appellant alleges that since he was not 
timely provided with a refill of his VA-prescribed Dilantin 
(phenytoin), in combination with his prescription for 
Tramadol, he suffered from grand mal seizures, resulting in 
right-sided weakness, cognitive impairment and panic 
disorder.

In order to clearly understand the appellant's allegations, 
the Board finds that a brief review of his medical history is 
in order.

In the early 1980's, the appellant was the victim of a 
serious motor vehicle accident (MVA).  As a result, he 
suffered from significant head trauma resulting in right 
hemiplegia, aphasia, the inability to write or perform simple 
mathematics and significant memory loss.  Shortly thereafter, 
he was started on Dilantin for the prevention of 
posttraumatic seizures and headaches.  See VAMC treatment 
records, generally.  The level of Dilantin prescribed to the 
appellant was considered subtherapeutic.  At some point in 
the mid-1990's, the appellant's VA physician determined that 
he no longer required Dilantin and requested the appellant 
discontinue the medication.  Several months after this 
discontinuation, the appellant began to suffer from severe 
headaches and was again prescribed Dilantin to suppress his 
headaches.  In the appellant's NOD, the appellant's wife 
specifically stated that "[i]t was clear to us that a 
subtherapeutic level of Dilantin prevented his headaches.  
Further, since there had been no seizure activity for years, 
we understood seizures were no longer a concern."  See NOD; 
August 4, 2004.  

The appellant has remained on Dilantin from that point 
forward.  The Board notes that the appellant's levels of 
Dilantin continued to be subtherapeutic, indicating that the 
appellant was being treated for headaches, and not a seizure 
disorder.  VAMC treatment records noted the normal range for 
Dilantin to be 10 - 20 urinary glucose per milliliter (ug/ml) 
and any findings above 20 ug/ml were considered toxic.  
Dilantin findings were as follows: in January 1996 - 3.5 
ug/ml; in May 1996 - 4.8 ug/ml; in October 1996 - 5.7 ug/ml; 
in June 1997 - 4.9 ug/ml; and in January 1998 was 4.2 ug/ml.  
In October 2001, a VAMC treatment note stated that the 
appellant had a history of seizure disorder in the remote 
past, secondary to a closed head injury.  His last seizure 
activity was noted to be in the 1980's.  At the time of the 
note, the appellant's Dilantin level was 8.3 ug/ml.  The 
examiner specifically noted that Dilantin was used as a 
prophylaxis for his migraine headaches.  See VAMC treatment 
records, October 2, 2001.

In November 2002, the appellant was seen by his regular VA 
physician, at which time his prescription for Dilantin was 
renewed with three refills.  Each refill was for three 
months.  See VAMC treatment note, November 28, 2002.  
Approximately three months later (late February 2003), the 
appellant received a refill in the mail from VA for his 
Dilantin.  See Travel Board hearing transcript; p.10; May 8, 
2006.

In March 2003, the appellant was diagnosed with 
hyperlipidemia, mild hypertension, chronic headaches and 
osteoarthritic pain.  As an alternative to codeine, the 
appellant was prescribed Tramadol for his osteoarthritic 
pain, to be taken on an as needed basis.  Despite testimony 
provided by the appellant and his wife, alleging that they 
were never warned by anyone at the VAMC of the medication 
interaction between Dilantin and Tramadol [see Travel Board 
hearing transcript; p. 13, May 8, 2006], VA treatment records 
establish that the appellant was counseled about his 
medication, possible drug-drug and food-drug interactions, 
with regard to his Lisinopril, Dilantin, Simvastatin and 
Tramadol in March 2003.  See VAMC staff pharmacist note, 
March 31, 2003.

Following an April 2003 VAMC medical visit, the appellant 
alleges that he continuously took Dilantin until he ran out 
of this medication in December 2003.  The record does not 
contain any evidence that the appellant refilled his VA 
prescription for Dilantin after February 2003.  This 
prescription would have carried the appellant through May 
2003.  Both the appellant and his wife testified that they 
had a large amount of Dilantin remaining from when the 
appellant was told to discontinue this medication in the 
1990's.  This leftover medication was used after the February 
2003 VA prescription was empty.  The appellant alleges that 
it was not until December 2003 that he was out of Dilantin.  
At that time, the appellant's wife called the VAMC to obtain 
a refill.  Not receiving the prescription in the mail, the 
appellant and his wife stopped by the VAMC on December 12, 
2003 to obtain the prescription.  At that time, the 
prescription was not available and the appellant was told 
that his medication would be mailed to him.  The appellant's 
wife again called the VAMC on January 9, 2004 to request the 
Dilantin renewal and was told the order had never been placed 
when the nurse reviewed the appellant's file.

The appellant sought treatment at the M.H.C. Emergency Room 
on January 9, 2004 due to seizures.  He was started back on 
Dilantin and his Tramadol was discontinued, but he continued 
to have focal motor seizures.  On January 11, 2004, the 
appellant was admitted to M.H.C.  The appellant stated that 
his seizures had started on January 8, 2004 and that he had 
not taken Dilantin for the prior month.  At the time of 
discharge on January 15, 2004, the appellant was diagnosed 
with a 24 hour history of posttraumatic seizure disorder 
following a MVA in 1980; status focal motor seizures due to 
failure to take Dilantin; and right hemiparesis due to Tod's 
syndrome, secondary to the status focal motor seizures.  
During the course of his admission, the appellant had two 
computed tomography scans, both showing no acute pathology 
but only old posttraumatic changes from his 1980's MVA.  See 
private treatment records; M.H.C. discharge summary; January 
11, 2004 - January 15, 2004.

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either (A) 
negligence or carelessness on the part of VA or (B) an event 
which was not reasonably foreseeable.

With respect to the matter of additional disability, medical 
evidence indicates that following the discontinuance of VA-
prescribed Dilantin in December 2003, the appellant 
subsequently suffered from grand mal seizures.  See private 
treatment records, M.H.C., January 11, 2004 - January 15, 
2004.  He was later diagnosed with right-sided weakness [see 
VAMC treatment record, January 20, 2004], cognitive 
impairment and panic disorder [see VAMC treatment record; 
March 9, 2004, June 17, 2004, September 10, 2004 and October 
26, 2004].  See also IME, K.K., M.D., October 3, 2008; 
private physician's statement, C.W.C., M.D., December 2, 
2008.  Taken together, the medical evidence indicates that 
additional disability occurred after, and as a consequence 
of, the appellant's January 2004 seizures.  The statutory 
requirement that additional disability be present is 
therefore met.

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  The 
thrust of the appellant's argument in this case centers on 
the issue of negligence.  See, e.g., the appellant's August 
2004 NOD.  There are conflicting medical opinions associated 
with the appellant's claims file.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In October 2008, the Board requested an independent medical 
examination report (authored by K.K., M.D.) in order to 
determine whether the appellant's lack of Dilantin caused his 
January 2004 seizures and resulting additional disabilities 
thereafter.  Dr. K. recounted the appellant's medical 
history, as indicated above.  She opined that it was 
difficult to be certain that the appellant's current 
cognitive impairment was directly related to the natural 
progression of his epilepsy or other factors such as his 
underlying brain damage from the 1980's MVA, his anxiety 
disorder, the side effects of medications or other 
unidentifiable factors.  See IME report, October 3, 2008.

Dr. K. stated that it was impossible to determine that the 
appellant's seizures in January 2004 were the result of the 
lack of antiepileptic medication or the continuance of his 
underlying epilepsy, the administration of Tramadol or the 
combination of all these factors.  However, she noted that 
since treatment with antiepileptic agents is ineffective to 
prevent seizures after the first week post injury, it is 
possible that the appellant would develop seizures even if he 
had received the Dilantin.  Patients with epilepsy usually 
experience seizures when the blood level of antiepileptic 
medication drops to the subtherapeutic range.  The blood 
level of antiepileptic medications could be affected by 
several factors including medication non-compliance, 
concomitant drugs that accelerate the metabolism of 
antiepileptic agents and genetic background.  The plasma 
half-life of Dilantin in humans after oral administration is 
approximately 22 hours, with a range of seven to 42 hours.  
Patients with epilepsy who take Dilantin usually develop 
seizures within the first 24 hours after medication is 
discontinued.  Id. 

Dr. K. commented that it was important to emphasize that the 
appellant's serial blood level of Dilantin between 1991 and 
2002 were in the subtherapeutic range but the appellant never 
had a seizure.  She concluded that it was therefore unlikely 
that the seizures in January 2004, were brought on by an 
inadequate amount or lack of Dilantin.  As a side note, Dr. 
K. stated that some people metabolize Dilantin faster than 
the general population.  This group requires higher than 
recommended doses of Dilantin.  If the appellant was an 
ultrafast metabolizer, the dose of 300 mg per day of Dilantin 
would definitely have been inadequate.  However, the 
appellant's high blood levels of Dilantin in 2004, make this 
assumption unlikely.  In conclusion, Dr. K. stated that she 
could not be absolutely certain that the appellant's 
additional disability was due to lack of medication, 
medication induced or natural progression of his medical 
conditions or a combination of all factors, including 
unidentified factors.  Id.

In support of his claim, the appellant has submitted a letter 
from C.W.C., M.D., his primary care physician.  Dr. C. noted 
that the appellant was seizure-free for 17 years while he was 
obtaining medication (Dilantin) from VA.  He further stated 
that the Tramadol VA had prescribed for the appellant's pain, 
was commonly known to lower a patient's seizure threshold and 
carried caution for use in patients at risk for seizures.  
Dr. C. opined that Tramadol, in combination with the delay in 
filling the appellant's Dilantin prescription, must be 
considered a major factor in precipitating the onset of the 
January 2004 seizures.  See private treatment record, C.W.C., 
M.D., December 2, 2008.

The appellant's representative further argues that VA should 
accept and rely on the statements and opinions of Dr. C., who 
has an extensive history in treating and caring for the 
appellant.  The Board notes that there is no "treating 
physician rule" that would give preference to the 
appellant's doctor over that of a VA examiner (or IME 
physician) because all health professionals are considered 
competent to make medical judgments.  See White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001).  Further, the October 2008 
IME opinion was authored by a specialist in neurology who is 
a professor at a medical school.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].

The Board does not find the medical opinion of Dr. C. to be 
persuasive.  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The Board notes that Dr. C. 
is a general practitioner and has not provided any evidence 
that he has any specialized knowledge of neurology.

Initially, the Board notes that Dr. C. failed to address the 
fact that the appellant was prescribed Dilantin for headaches 
and not for seizure prevention.  In fact, as demonstrated by 
the VAMC treatment records noted above, the appellant's 
Dilantin levels were subtherapeutic until his January 2004 
seizures occurred.  Further, there is no evidence that the 
appellant was compliant with this subtherapeutic level of 
Dilantin between May 2003 and December 2003.  While the Board 
notes the appellant's testimony that he had taken Dilantin 
three times per day throughout 2003, until he ran out in 
December 2003, there is no evidence to substantiate this 
assertion.  The appellant's wife indicated that the appellant 
had taken the Dilantin which was left over from when he was 
removed from the medication in the 1990s.  Even presuming the 
appellant did have enough Dilantin to last from May 2003 
until December 2003, there is no evidence the old medication 
(almost 10 years old) was still viable, effective or the 
correct dosage.

The Board also notes the argument that the appellant was not 
provided with notice of the drug interaction between Tramadol 
and Dilantin, and that this combination caused his seizures.  
As noted above, in March 2003, the appellant was informed by 
a VA pharmacist of the potential interactions of all of the 
medications he was then taking, in addition to drug and food 
interactions.  See VAMC treatment record, March 31, 2003, 
supra.  The medical evidence establishes that the appellant 
was prescribed Tramadol in early 2003.  His verified 
prescription of Dilantin ran out at the end of May 2003.  The 
appellant was seizure-free from May 2003 until January 2004, 
while he was on Tramadol.  See VAMC treatment records, 
generally.  Further, Dr. C. did not definitively state that 
the appellant's seizures were caused by his lack of Dilantin.  
He merely stated that this was "significant".

Overall, the Board finds the IME opinion to be the most 
persuasive.  The appellant maintained a subtherapeutic level 
of Dilantin, in combination with Tramadol, for months before 
he suffered from seizures in January 2004.  As indicated by 
Dr. K., a patient who stops taking antiepileptic medication 
usually will experience seizures within 24 hours of this 
discontinuance.  Further, it is unclear whether the appellant 
took viable Dilantin between May 2003 and December 2003.  
There is nothing in the objective medical evidence of record 
to indicate that the appellant's additional disabilities were 
the result of carelessness, negligence, etc., or was an event 
which was not reasonably foreseeable.  

The only remaining evidence in the claims file serving to 
link the appellant's seizures and their residuals to 
negligence on the part of VA emanates from statements made by 
the appellant himself and his wife.  See, e.g., the Travel 
Board hearing transcript, May 8, 2006.  It is now well 
settled, however, that laypersons without medical training, 
such as the appellant and his wife, are not qualified to 
render medical opinions regarding matters such as 
determinations of etiology and the proper standard of care, 
which call for specialized medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The appellant's and his wife's 
statements in this regard are thus lacking in probative 
value.
Accordingly, the competent medical evidence of record 
indicates that the additional disability experienced by the 
appellant was not due to carelessness, negligence, lack of 
proper skill, and error in judgment on the part of VA or to 
an event not reasonably foreseeable, and the claim fails on 
this basis.  In summary, for the reasons and bases expressed 
above the Board finds that the preponderance of the evidence 
is against the appellant's claim of entitlement to 
compensation under 38 U.S.C. § 1151 for additional disability 
resulting from VA's failure to timely provide the appellant's 
prescribed Dilantin.  The benefit sought on appeal is 
accordingly denied.


Temporary Total Evaluation

The applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  See 38 C.F.R. §§ 3.401(h)(2), 4.30 (2008).  An 
extension of the total convalescence rating is available up 
to one year from the initial date of 
hospitalization/treatment.  See 38 C.F.R. § 4.30(b) (2008).

As discussed above, the Board has denied the appellant's 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for grand mal seizures and their 
residuals.  Accordingly, there is no service-connected 
disability upon which to base a claim for a temporary total 
evaluation.  The pertinent facts are not in dispute and the 
law is dispositive.  Accordingly, this claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).




ORDER


Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for grand mal seizures, to include right-sided weakness, 
cognitive impairment and panic disorder, is denied.

Entitlement to a temporary total evaluation due to treatment 
for a service-connected condition requiring convalescence is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


